George Purkis Substitute of Charles Oughtred Attourny to Samuel Sheafe of London plaint. against the goods or Estate late belonging unto John Winder Merchant in the hands of John Palmer who married with Sarah the Relict and Admx of the Estate of sd Winder or wheresoever else, and the goods or Estate late belonging unto Robert Gibbs Merchant in the hands of Jonathan Curwin who married wth Elisabeth the Relict and Admx of the Estate of sd Gibbs: & James Whetcomb Merchant them or either of them Defendts according to attachmt *927data 25° Iuly. 1678. The action being called, and the attachmt read, mr Curwin one of the Defts produced a Letter of Attourny from Samuel Sheafe abovenamed of later date then the plaints made to a third person, and thereupon moved for a nonSute; which was granted him by the Court: The plaint. appeald from this Judgemt or Sentence unto the next Court of Assistants & gave Security for the prosecution of his Appeale to Effect.
[ See Purkis v. Winder et al., p. 1002, below, and Records of Court of Assistants, i. 123.]